DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Rejections under 35 USC 102/103
	Applicant’s Argument: Applicant argues “Filsfils fails to anticipate claims 1, 9, and 17 because Filsfils fails to disclose a first path indicated by a node segment identifier of a first end node on the first path is a first unique shortest path from a first start node on the first path to the first end node in the SR, and wherein the first path indicated by an adjacent-segment identifier between the first start node and the first end node is not the first unique shortest path from the first start node on the first path to the first end node in the SR.” Applicant further argues “Filsfils's does not determine a unique shortest path that includes a node segment identifier and a non-unique shortest path that includes an adjacency segment identifier” and “Further, Filsfils paragraph 47 discloses adjacency segments, however these adjacency segments are not used with node segment identifiers for forwarding the packet.”

Examiner’s Response: Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended the claim to incorporate new features from the disclosure and thus change the scope of the invention, necessitating a new grounds of rejection. Examiner has a applied a secondary reference.
 Examiner notes, however, that Filsfils ¶0047 teaches an encoded segment list for a first path and may include only nodal segments, even nodal segments representing one-hop paths. However, there are examples in which “an adjacency segment can be used to force traffic to flow along the explicit path. The user can specify that nodal segments should always be used when possible, or can configure the algorithm to use adjacency segments for one-hop sub-paths.” Further evidence in ¶0038 shows adjacency segments can be used along with nodal segments thus these can be used together, in contrast to the argument presented by Applicant. In ¶0047, the example in which the adjacency identifier is used appears to show an explicit path from one node to an end node as the path may be the direct path between the nodes or another path through multiple nodes thus being different than the path expressed by a segment node identifier i.e. different than the first unique shortest path. Filsfils clearly shows both adjacency segments and node segments can be used in the encoding of the path, and a secondary reference is added to further show that a non-unique path can be represented by the adjacency segment.
Examiner further notes, as indicated in the rejections under 35 USC 112(b) below, Applicant’s claimed invention lacks clarity. Specifically, Applicant recites “a first path indicated by a node segment identifier” and “is a first unique shortest path” then recites “the first path indicated by an adjacent-segment identifier […] is not the first unique shortest path.” This language is confusing as it appears all the claim is reciting is that there is a node segment identifier that represents a first path being a first unique shortest path, and there is an adjacency segment identifier representing any path that is not the said first unique shortest path. In other words, Applicant has defined the first path indicated by a node segment identifier as being the first unique shortest path, thus any reference to the said first unique shortest path is referring expressly to this defined path. As a result, the adjacency segment identifier for a path that is not the first unique shortest path represents an identifier for any other path besides the said first unique shortest path, even if the path represented by the adjacency segment identifier is a shortest path.  Any adjacency segment used for any path that is different from this said first unique shortest path represented by a node segment identifier supports the claim language. 
The lack of clarity also corresponds to Applicant’s recitation, “a first path […] is a first unique shortest path”, and then the recitation regarding the adjacency segment identifier, “the first path […] is not the first unique shortest path.” This is contradictory. Applicant appears to be reciting two exclusive scenarios for generating the first path as in [0057] of the specification, but the claim references the same terms, “first path” and “first unique shortest path” for both cases without any language indicating that these pertain to different, exclusive cases (e.g. “when” or “in response to”). The first path cannot be both the unique shortest path and not the unique shortest path. Applicant should define “a second path indicated by an adjacency segment identifier […] is a second path that is not a unique shortest path” or equivalent as it is unclear how the first path can have both characteristics.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, as indicated in the response to arguments, Applicant recites “a first path indicated by a node segment identifier” and this first path “is a first unique shortest path” then recites “the first path indicated by an adjacent-segment identifier […] is not the first unique shortest path.” This language is confusing as it appears all the claim is reciting is that there is a node segment identifier that represents a first path being a first unique shortest path, and there is an adjacency segment identifier representing any path that is not the specified first unique shortest path. In other words, Applicant has defined the first path indicated by a node segment identifier as being the first unique shortest path, thus any reference to the first unique shortest path is referring expressly to this defined path. Any adjacency segment used for a path different than a path represented by a node segment identifier supports the claim language. Further, Applicant recites that a first path […] is a first unique shortest path, and then recites “the first path […] is not the first unique shortest path” which is contradictory. Applicant appears to be reciting two exclusive scenarios for generating the first path as in [0057] of the specification, where a first case is when the first path is the shortest unique path and represented by a segment ID, or a second case in which it is not the unique shortest path and would be represented by an adjacency identifier. However, there is no indication of two scenarios or cases in the claim, and the claim is combining two exclusive scenarios into one case. The claim references the same terms, “first path” and “first unique shortest path” for both cases as if these can occur simultaneously. The first path cannot be both the unique shortest path and not the unique shortest path. Applicant should define “a second path indicated by an adjacent segment identifier […] is a second path that is not a unique shortest path” or equivalent as it is unclear how the first path can have both characteristics. The remaining independent claims are rejected for the same reasons. Dependent claims are rejected by virtue of their dependence on the independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6-7, 9, 14-15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filsfils et al. (“Filsfils”) (US 20140269422 A1) in view of Ceccarelli et al. (“Ceccarelli”) (US 20190280960 A1).

Regarding claim 1, Filsfils teaches: A method comprising: 
obtaining initial information of a forwarding path of a data packet in segment routing (SR), wherein the initial information comprises a plurality of first path identifiers [¶0043, Figure 2 202 indicates explicit path being identifiers of first path, see further Figure 3, steps 302-304, obtain a list of segments encoding a path, comprising path identifiers ¶0048-49 being initial information]; 
and generating target information of the forwarding path based on the initial information [¶0043, algorithm intakes initial information to create segment list being target information, 204], wherein the target information comprises one or more first node segment identifiers [See ¶0044, segment list 204 being target information, nodal segments comprising first node segment identifiers], wherein a second node segment identifier in the first node segment identifiers corresponds to a plurality of second path identifiers in the initial information [Figure 2, 204, and ¶0043-45, second node segment identifier is e.g. nodal segment (G), corresponding to the path identifier ABCDG in Figure 1 and element 202], wherein a first path indicated by a node segment identifier of a first end node on the first path is a first unique shortest path from a first start node on the first path to the first end node in the SR [¶0044, nodal segment (G) is the shortest path from Node A to Node G “The algorithm then calculates a shortest path from Node A to Node G. Since there is only one shortest path from Node A to Node G, Node G is unambiguously reachable from Node A and Node G becomes the next farthest node” and uses a node segment identifier], 
wherein the first path indicated by an adjacent- segment identifier between the first start node and the first end node is an explicit path from the first start node on the first path to the first end node in the SR, [¶0047, a path may be represented by a node segment ID or adjacency segment ID if there is a path directly to the next node or a multi-hop sub path instead via adjacency segment ID that is forced to be used, being another path that is not the first shortest unique path as A-G is the first shortest unique path, ¶0038 further showing both node and adjacency IDs can be used],
wherein the one or more first node segment identifiers include the node segment identifier [¶0044, ¶0038 and ¶0047 show that node segment IDs are used in the encoded information]
and wherein each of the first node segment identifiers corresponding to a plurality of third path identifiers in the initial information is of a corresponding end node on a corresponding path indicated by all the third path identifiers corresponding to each of the first node segment identifiers [each of first node identifier G, H, and Z in 204 of Figure 2 corresponding to third path identifiers in initial information 202, wherein identifier G in 204 is end node of path ABCDG, identifier H is end node for GH, and end node Z is end node for HZ ¶0043-44, thus the node segment identifiers correspond to end nodes of paths indicated in initial information 202].
Filsfils teaches using adjacency segment identifiers in specific cases as in ¶0047 in which an adjacency segment identifier may be used and ¶0038 showing combination of both types of identifiers can be used however Filsfils does not teach enough support hat the adjacency segment identifier is not the unique shortest path however Ceccarelli teaches wherein the first path indicated by an adjacent- segment identifier between the first start node and the first end node is not the first unique shortest path from the first start node on the first path to the first end node in the SR, wherein the one or more first node segment identifiers include the node segment identifier, wherein the plurality of first path identifiers include the adjacent-segment identifier [¶0064-65 adjacency segment identifier used in initial information to indicate a path considered first path identifiers, and shortest paths among the adjacency segment are encoded with a node SID, while the other paths i.e. not shortest paths, remain as adjacency segment identifiers, all encoded into a header].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Filsfils to expressly teach the adjacency segments as representing a not unique shortest path. Filsfils already in ¶0038 and ¶0047 teaches that a node segment identifier which would represent ECMP paths for the shortest path may be replaced with an adjacency identifier for another explicit path, and it would have been obvious to specify that the paths of the adjacency identifier are not unique shortest paths as in Ceccarelli who shows shortest paths are represented by the node segment identifier thus the remaining paths being not shortest paths represented by adjacency segment identifiers allowing for reduction in label stack’s depth ¶0064. Thus having the same intended outcome in this encoding as in Filsfils making this an obvious combination of prior art techniques according to known solutions at the time of the invention’s filing.

Regarding claim 4, Filsfils-Ceccarelli teaches:
The method of claim 1.
Filsfils teaches further comprising a procedure of step 1: obtaining a node list of the forwarding path [Figure 2, node list is 202 is obtained and input into an algorithm, with list of forwarding path ABCDGHZ, and method may be performed at a node of Figure 1 see ¶0048, and Examiner notes that in rejected the following algorithm, Examiner cites different portions of ¶0044-50 and indicates different “starting” nodes e.g. A, G, H, corresponding to the nodes in which the conditions for performing certain steps are met, and the path generated begins with the ith node being one of these A, G, H, etc.], 
setting an ith node in the node list as a second start node [¶0044, calculate shortest path from Node A to Node B, thus node A is ith node and second start node, later on being nodes G, H], setting a jth node in the node list as a second end node [¶0044, jth node initially set as node B], and setting a temporary end node to an empty node, wherein a first value of i is 1 [¶0044, i set to 1 as ith node is node A, first node in Figure 1, and a shortest path to a farthest node as not been generated or incremented thus there is no temporary end node which includes any end node in which there is a shortest path before reaching the farthest node in which there is no shortest path], and wherein a second value of j is i+1 [¶0044, j is set to i+1 being node B, second node]; 
step 2: determining whether the second end node is a last node in the node list, performing step 10 when the second end node is the last node [¶0046, when starting from G, determine if shortest path to Z after determining shortest path to H, and if starting from H, second end node is Z, last node], and performing step 3 when the second end node is not the last node [¶0045 determine node is the end of the path or not, and in case of first node being node A, second end nodes only go up to H, so not end node Z]; 
step 3: determining whether a second path indicated by all nodes arranged in sequence from the second start node to the second end node in the node list is a second unique shortest path from the second start node to the second end node in the SR [¶0044, starting from A, determines if Node B has shortest path to it, i.e. only one shortest path, as it is unambiguously reachable], performing step 4 when the second path is the second unique shortest path [¶0044, node A to node B has the shortest path], and performing step 5 when the second path is not the second unique shortest path [¶0044, if the second node is , e.g. node H, from node A, there is no shortest path to node H, “cannot be reached without ambiguity”]; 
step 4: updating the temporary end node to the second end node [¶0044, node B set as temporary end node as a shortest path is known to B and if no farther node with a shortest path is detected beyond B, then node B would become the end point used for a segment identifier], updating the second value to j+1 [¶0044, with node A as the start, update j to be for node C, thus incrementing by 1 see Figure 1], setting the jth node as the second end node [¶0044, node C becomes new farthest node i.e. second end node], and re-performing step 2 [¶0044, determine if there is a shortest path to node C, new end node, from node A]; 
step 5: determining whether the temporary end node is empty, performing step 6 when the temporary end node is not empty [¶0044, starting from node A and reaching node H, temporary end node is node G as a shortest path has been detected to this node], and performing step 7 when the temporary end node is empty [see ¶0047, wherein for an adjacent node in which there is no shortest path, thus from a starting node e.g. any of the nodes in Figure 1 to an adjacent node with no shortest path, detecting empty temporary node as no shortest path at all has been detected]; 
step 6: determining whether the temporary end node is an adjacent node of the second start node [¶0044, when starting from A, temporary end node is G, which is not adjacent, and in ¶0046, in case of path starting from G, node H is temporary end node and is the adjacent node], performing step 8 when the temporary end node is the adjacent node, and performing step 9 when the temporary end node is not the adjacent node [¶0044, end node G is not the adjacent node]; 
step 7: recording, in the target information, a first adjacency segment identifier indicating a third path from the second start node to the second end node, updating the first value to be equal to the second value, updating the second value to j+1, setting the ith node as the second start node, setting the jth node as the second end node, and re-performing step 2 [¶0047, if there is no adjacency path that is the shortest, then the adjacency ID is set to force the packet along the adjacency path, this being the case if the adjacent node is not the shortest path, recording the adjacency ID as the nodal segment]; 
step 8: recording a second adjacency segment identifier of a fourth path from the second start node to the temporary end node in the target information, updating the first value to be equal to j-1, updating the second value to j, setting the ith node as the second start node, setting the jth node as the second end node, setting the temporary end node to be empty, and re-performing step 2 [¶0046, node G being a starting point, segment to H is recorded as shortest path nodal segment, H becomes the new start node being j-1 as j is node Z, node Z becomes jth node, re-performs step 2]; 
step 9: recording a third node segment identifier of the temporary end node in the target information [¶0044, starting from node A, when node G is the farthest from node A, and the next node H cannot be reached without ambiguity, node G and the shortest path to node G is recorded as a node segment identifier, generate nodal segment ending at node G], updating the first value to be equal to j-1 [¶0044, start node set to be G which is j-1, j being set as node H, subsequent to this, paths starting from node G are calculated], updating the second value to j [¶0044, paths starting from previous nodal segment, node G, are measured starting with value j, node H, being the first value plus 1], setting the ith node as the second start node [¶0044, node G set as new start node], setting the jth node as the second end node [¶0044, node H set as second end node], setting the temporary end node to be empty, and re-performing step 2 [¶044-46, shortest path is now determined from node G, being re-performing step 2 from G]; 
step 10: determining whether the second start node is a penultimate node in the node list, performing step 11 when the second start node is not the penultimate node [¶0046, in generating nodal segment from G to Z to determine if shortest path, G is not penultimate node], and performing step 12 when the second start node is the penultimate node [¶0046 when starting from H, penultimate node, Z is second end node]; 
and step 12: recording, in the target information, the first adjacency segment identifier, and ending the procedure [¶0046 node H penultimate node and when starting from here to node Z, adds adjacency segment of final node Z, and ends].
Filsfils in this example does not teach response step 11 however provides an example where step 11 would apply as in Figure 10, 1004,1006, segment from B to Z added where B is not penultimate but identifies Z as end node, thus performs step 10: determining whether the second start node is a penultimate node in the node list, performing step 11 when the second start node is not the penultimate node, step 11: recording, in the target information, a fourth node segment identifier corresponding to the second end node, and ending the procedure [See Figure 9-10, 1002, ¶0070-73, explicit path is ABDZ, thus B is not the penultimate node, and creates segment list as in ¶0040-46, where nodal segment B is first path comprising A-B, and segment Z is B-D-Z, thus B is not penultimate node and determines a shortest path to node Z, records the segment to node Z in element 1004, and ends the procedure as in the algorithm described by inserting the final nodal segment in to the list see ¶0072].
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Filsfils in the embodiments of ¶0041-46 with that of ¶0070-73 in which the penultimate node reaches the end node and records the segment identifier and ends the process. Filsfils teaches wherein adjacency nodes are recorded for the last two segments to the end node Z in examples ¶0041-46 however it would have been obvious to show that the segment identifier for the penultimate node to the final node is used as in ¶0070-73 as the claimed step does not provide further details for this step of the algorithm and thus since Filsfils ¶0070-73 provides an example in which this step would occur as in step 10-11, it would be obvious to combine these embodiments as ¶0071-75 teaches this is useful when there are multiple shortest paths, thus it would not matter which one is chosen and the resultant segment list may be shortened further to encode the path ¶0073.

Regarding claim 5, Filsfils-Ceccarelli teaches:
The method of claim 1.
Filsfils teaches further comprising a procedure of step 1: obtaining a node list of the forwarding path [Figure 2, node list is 202 is obtained and input into an algorithm, with list of forwarding path ABCDGHZ, and method may be performed at a node of Figure 1 see ¶0048, and Examiner notes that in rejected the following algorithm, Examiner cites different portions of ¶0044-50 and indicates different “starting” nodes e.g. A, G, H, corresponding to the nodes in which the conditions for performing certain steps are met, and the path generated begins with the ith node being one of these A, G, H, etc.], 
setting an ith node in the node list as a second start node [¶0044, calculate shortest path from Node A to Node B, thus node A is ith node and second start node], setting a jth node in the node list as a second end node [¶0044, jth node initially set as node B], and setting a temporary end node to an empty node, wherein a first value of i is 1 [¶0044, i set to 1 as ith node is node A, first node in Figure 1], and wherein a second value of j is i+1 [¶0044, j is set to i+1 being node B, second node]; 
step 2: determining whether the second end node is a last node in the node list, performing step 8 when the second end node is the last node [¶0046, when starting from G, determine if shortest path to Z after determining shortest path to H, and if starting from H, second end node is Z, last node, jumps to step 8], and performing step 3 when the second end node is not the last node [¶0045 determine node is the end of the path or not, and in case of first node being node A, second end nodes only go up to H, so not end node Z]; 
step 3: determining whether a second path indicated by all nodes arranged in sequence from the second start node to the second end node in the node list is a second unique shortest path from the second start node to the second end node in the SR [¶0044, determines if Node B has shortest path to it, i.e. only one shortest path, thus unambiguously reachable], performing step 4 when the second path is the second unique shortest path, and performing step 5 when the second path is not the second unique shortest path [¶0044, at a certain node, e.g. node H, there is no shortest path to node H, “cannot be reached without ambiguity”, and when starting from A to B, there is a shortest path, thus both branches occur at a certain point]; 
step 4: updating the temporary end node to the second end node [¶0044, node B set as temporary end node when starting from A and B has a shortest path], updating the second value to j+1 [¶0044, update j to be for node C after B is determined to have a shortest path, thus incrementing by 1 see Figure 1], setting the jth node as the second end node [¶0044, node C becomes new farthest node i.e. second end node], and re-performing step 2 [¶0044, determine if there is a shortest path to node C, new end node]; 
step 5: determining whether the temporary end node is empty, performing step 6 when the temporary end node is not empty [¶0044, at this point, temporary end node is node G], and performing step 7 when the temporary end node is empty [see ¶0047 for the case in which an adjacent node does not have a shortest path which is the situation in which the temporary end point is empty and there is no shortest path to the next node]; 
step 6: recording a third node segment identifier of the temporary end node in the target information [¶0044, starting from node A, when node G is the farthest from node A, and the next node H cannot be reached without ambiguity, node G and the shortest path to node G is recorded as a node segment identifier, generate nodal segment ending at node G], updating the first value to be equal to j-1 [¶0044, start node set to be G which is j-1, j being set as node H, subsequent to this, paths starting from node G are calculated], updating the second value to j [¶0044, paths starting from previous nodal segment, node G, are measured starting with value j, node H, being the first value plus 1], setting the ith node as the second start node [¶0044, node G set as new start node], setting the jth node as the second end node [¶0044, node H set as second end node], setting the temporary end node to be empty, and re-performing step 2 [¶044-46, shortest path is now determined from node G, being re-performing step 2 from G];
step 7: recording, in the target information, a first adjacency segment identifier indicating a third path from the second start node to the second end node, updating the first value to be equal to the second value, updating the second value to j+1, setting the ith node as the second start node, setting the jth node as the second end node, and re-performing step 2 [¶0047, if there is no adjacency path that is the shortest, then the adjacency ID is set to force the packet along the adjacency path, this being the case if the adjacent node is not the shortest path, recording the adjacency ID as the nodal segment, and then the next node is set as the next start node for computing the next path]; 
step 8: determining whether the second start node is a penultimate node in the node list, performing step 9 when the second start node is not the penultimate node [¶0046, in generating nodal segment from G to Z to determine if shortest path, G is not penultimate node], and performing step 10 when the second start node is the penultimate node [¶0046 when starting from H, penultimate node, Z is second end node]; 
and step 10: recording, in the target information, the first adjacency segment identifier, and ending the procedure [¶0046 node H penultimate node and when starting from here to node Z, adds adjacency segment of final node Z, and ends].
Filsfils in this example does not teach response step 9 however provides an example where step 11 would apply as in Figure 10, 1004,1006, segment from B to Z added where B is not penultimate but identifies Z as end node, thus performs step 8: determining whether the second start node is a penultimate node in the node list, performing step 9 when the second start node is not the penultimate node, step 9: recording a fourth node segment identifier of the second end node in the target information, and ending the procedure [See Figure 9-10, 1002, ¶0070-73, explicit path is ABDZ, thus B is penultimate node, and creates segment list as in ¶0040-46, where nodal segment B is first path comprising A-B, and segment Z is B-D-Z, thus B is penultimate node and determines a shortest path to node Z, records the segment to node Z in element 1004, and ends the procedure as in the algorithm described by inserting the final nodal segment in to the list].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Filsfils in the embodiments of ¶0041-46 with that of ¶0070-73 in which the penultimate node reaches the end node and records the segment identifier and ends the process. Filsfils teaches wherein adjacency nodes are recorded for the last two segments to the end node Z in examples ¶0041-46 however it would have been obvious to show that the segment identifier for the penultimate node to the final node is used as in ¶0070-73 as the claimed step does not provide further details for this step of the algorithm and thus since Filsfils ¶0070-73 provides an example in which this step would occur as in step 10-11, it would be obvious to combine these embodiments as ¶0071-75 teaches this is useful when there are multiple shortest paths, thus it would not matter which one is chosen and the resultant segment list may be shortened further to encode the path ¶0073.

Regarding claim 6, Filsfils-Ceccarelli teaches:
The method of claim 1, wherein the initial information comprises an adjacency segment identifier list, and wherein each of the first path identifiers, the second path identifiers, and the third path identifiers is an adjacency segment identifier [Filsfils ¶0043, Figure 2 202 indicates explicit path being identifiers of first path considered adjacency segment identifier list of each of first, second, and third path identifiers for each of nodes A-Z, ¶0029 indicating the notation of element 202 is adjacency see also ¶0038].

Regarding claim 7, Filsfils-Ceccarelli teaches:
The method of claim 1, wherein the method is performed by an ingress node on the forwarding path [Filsfils ¶0036-38 indicates a node may perform the algorithm including node A of Figure 1, see further ¶0048], wherein the method further comprises sending the data packet based on the target information, and wherein the data packet comprises the target information [Filsfils ¶0042-43, indicates packet is directed along the path and the segment stack 206 is added to the packet of Figure 2].

Regarding claim 9, Filsfils teaches:
An apparatus comprising: a memory configured to store a program code; and a processor coupled to the memory, wherein the program code causes the processor [¶0093-95] to be configured to: 
obtain initial information of a forwarding path of a data packet in segment routing (SR), wherein the initial information comprises a plurality of first path identifiers [¶0043, Figure 2 202 indicates explicit path being identifiers of first path, see further Figure 3, steps 302-304, obtain a list of segments encoding a path, comprising path identifiers ¶0048-49 being initial information]; and generate target information of the forwarding path based on the initial information [¶0043, algorithm intakes initial information to create segment list being target information, 204], wherein the target information comprises one or more first node segment identifiers [See ¶0044, segment list 204 being target information, nodal segments comprising first node segment identifiers], wherein a second node segment identifier in the first node segment identifiers corresponds to a plurality of second path identifiers in the initial information [Figure 2, 204, and ¶0043-45, second node segment identifier is e.g. nodal segment (G), corresponding to the path identifier ABCDG in Figure 1 and element 202], wherein a first path indicated by a node segment identifier of a first end node is a first unique shortest path from a first start node on the first path on the first path in the SR [¶0044, nodal segment (G) is the shortest path from Node A to Node G “The algorithm then calculates a shortest path from Node A to Node G. Since there is only one shortest path from Node A to Node G, Node G is unambiguously reachable from Node A and Node G becomes the next farthest node”], wherein the first path indicated by an adjacent- segment identifier between the first start node and the first end node is an explicit path from the first start node on the first path to the first end node in the SR [¶0047, a path may be represented by a node segment ID or adjacency segment ID if there is a path directly to the next node or a multi-hop sub path instead via adjacency segment ID that is forced to be used, being another path that is not the first shortest unique path as A-G is the first shortest unique path, ¶0038 further showing both node and adjacency IDs can be used],
wherein the one or more first node segment identifiers include the node segment identifier [¶0044, ¶0038 and ¶0047 show that node segment IDs are used in the encoded information],
 and wherein each of the first node segment identifiers corresponding to a plurality of third path identifiers in the initial information is of a corresponding end node on a corresponding path indicated by all the third path identifiers corresponding to each of the first node segment identifiers [each of first node identifier G, H, and Z in 204 of Figure 2 corresponding to third path identifiers in initial information 202, wherein identifier G in 204 is end node of path ABCDG, identifier H is end node for GH, and end node Z is end node for HZ ¶0043-44, thus the node segment identifiers correspond to end nodes of paths indicated in initial information 202].
Filsfils teaches using adjacency segment identifiers in specific cases as in ¶0047 in which an adjacency segment identifier may be used and ¶0038 showing combination of both types of identifiers can be used however Filsfils does not teach enough support hat the adjacency segment identifier is not the unique shortest path however Ceccarelli teaches wherein the first path indicated by an adjacent- segment identifier between the first start node and the first end node is not the first unique shortest path from the first start node on the first path to the first end node in the SR, wherein the one or more first node segment identifiers include the node segment identifier, wherein the plurality of first path identifiers include the adjacent-segment identifier [¶0064-65 adjacency segment identifier used in initial information to indicate a path considered first path identifiers, and shortest paths among the adjacency segment are encoded with a node SID, while the other paths i.e. not shortest paths, remain as adjacency segment identifiers, all encoded into a header].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Filsfils to expressly teach the adjacency segments as representing a not unique shortest path. Filsfils already in ¶0038 and ¶0047 teaches that a node segment identifier which would represent ECMP paths for the shortest path may be replaced with an adjacency identifier for another explicit path, and it would have been obvious to specify that the paths of the adjacency identifier are not unique shortest paths as in Ceccarelli who shows shortest paths are represented by the node segment identifier thus the remaining paths being not shortest paths represented by adjacency segment identifiers allowing for reduction in label stack’s depth ¶0064. Thus having the same intended outcome in this encoding as in Filsfils making this an obvious combination of prior art techniques according to known solutions at the time of the invention’s filing.

Regarding claim 12, Filsfils- Ceccarelli teaches:
The apparatus of claim 9.
Filsfils teaches wherein the program code further causes the processor to be configured to perform a procedure in which processor is configure to:
step 1: obtain a node list of the forwarding path [Figure 2, node list is 202 is obtained and input into an algorithm, with list of forwarding path ABCDGHZ, and method may be performed at a node of Figure 1 see ¶0048, and Examiner notes that in rejected the following algorithm, Examiner cites different portions of ¶0044-50 and indicates different “starting” nodes e.g. A, G, H, corresponding to the nodes in which the conditions for performing certain steps are met, and the path generated begins with the ith node being one of these A, G, H, etc.], 
set an ith node in the node list as a second start node [¶0044, calculate shortest path from Node A to Node B, thus node A is ith node and second start node, later on being nodes G, H], set a jth node in the node list as a second end node [¶0044, jth node initially set as node B], and set a temporary end node to an empty node, wherein a first value of i is 1 [¶0044, i set to 1 as ith node is node A, first node in Figure 1, and a shortest path to a farthest node as not been generated or incremented thus there is no temporary end node which includes any end node in which there is a shortest path before reaching the farthest node in which there is no shortest path], and wherein a second value of j is i+1 [¶0044, j is set to i+1 being node B, second node]; 
step 2: determine whether the second end node is a last node in the node list, performing step 10 when the second end node is the last node [¶0046, when starting from G, determine if shortest path to Z after determining shortest path to H, and if starting from H, second end node is Z, last node], and perform step 3 when the second end node is not the last node [¶0045 determine node is the end of the path or not, and in case of first node being node A, second end nodes only go up to H, so not end node Z]; 
step 3: determine whether a second path indicated by all nodes arranged in sequence from the second start node to the second end node in the node list is a second unique shortest path from the second start node to the second end node in the SR [¶0044, starting from A, determines if Node B has shortest path to it, i.e. only one shortest path, as it is unambiguously reachable], perform step 4 when the second path is the second unique shortest path [¶0044, node A to node B has the shortest path], and perform step 5 when the second path is not the second unique shortest path [¶0044, if the second node is , e.g. node H, from node A, there is no shortest path to node H, “cannot be reached without ambiguity”]; 
step 4: update the temporary end node to the second end node [¶0044, node B set as temporary end node as a shortest path is known to B and if no farther node with a shortest path is detected beyond B, then node B would become the end point used for a segment identifier], update the second value to j+1 [¶0044, with node A as the start, update j to be for node C, thus incrementing by 1 see Figure 1], set the jth node as the second end node [¶0044, node C becomes new farthest node i.e. second end node], and re-performing step 2 [¶0044, determine if there is a shortest path to node C, new end node, from node A]; 
step 5: determine whether the temporary end node is empty, performing step 6 when the temporary end node is not empty [¶0044, starting from node A and reaching node H, temporary end node is node G as a shortest path has been detected to this node], and perform step 7 when the temporary end node is empty [see ¶0047, wherein for an adjacent node in which there is no shortest path, thus from a starting node e.g. any of the nodes in Figure 1 to an adjacent node with no shortest path, detecting empty temporary node as no shortest path at all has been detected]; 
step 6: determine whether the temporary end node is an adjacent node of the second start node [¶0044, when starting from A, temporary end node is G, which is not adjacent, and in ¶0046, in case of path starting from G, node H is temporary end node and is the adjacent node], perform step 8 when the temporary end node is the adjacent node, and performing step 9 when the temporary end node is not the adjacent node [¶0044, end node G is not the adjacent node]; 
step 7: record, in the target information, a first adjacency segment identifier indicating a third path from the second start node to the second end node, updating the first value to be equal to the second value, updating the second value to j+1, setting the ith node as the second start node, setting the jth node as the second end node, and re-performing step 2 [¶0047, if there is no adjacency path that is the shortest, then the adjacency ID is set to force the packet along the adjacency path, this being the case if the adjacent node is not the shortest path, recording the adjacency ID as the nodal segment]; 
step 8: record a second adjacency segment identifier of a fourth path from the second start node to the temporary end node in the target information, updating the first value to be equal to j-1, updating the second value to j, setting the ith node as the second start node, setting the jth node as the second end node, setting the temporary end node to be empty, and re-performing step 2 [¶0046, node G being a starting point, segment to H is recorded as shortest path nodal segment, H becomes the new start node being j-1 as j is node Z, node Z becomes jth node, re-performs step 2]; 
step 9: record a third node segment identifier of the temporary end node in the target information [¶0044, starting from node A, when node G is the farthest from node A, and the next node H cannot be reached without ambiguity, node G and the shortest path to node G is recorded as a node segment identifier, generate nodal segment ending at node G], updating the first value to be equal to j-1 [¶0044, start node set to be G which is j-1, j being set as node H, subsequent to this, paths starting from node G are calculated], updating the second value to j [¶0044, paths starting from previous nodal segment, node G, are measured starting with value j, node H, being the first value plus 1], set the ith node as the second start node [¶0044, node G set as new start node], setting the jth node as the second end node [¶0044, node H set as second end node], setting the temporary end node to be empty, and re-performing step 2 [¶044-46, shortest path is now determined from node G, being re-performing step 2 from G]; 
step 10: determine whether the second start node is a penultimate node in the node list, performing step 11 when the second start node is not the penultimate node [¶0046, in generating nodal segment from G to Z to determine if shortest path, G is not penultimate node], and perform step 12 when the second start node is the penultimate node [¶0046 when starting from H, penultimate node, Z is second end node]; 
and step 12: record, in the target information, the first adjacency segment identifier, and ending the procedure [¶0046 node H penultimate node and when starting from here to node Z, adds adjacency segment of final node Z, and ends].
Filsfils in this example does not teach response step 11 however provides an example where step 11 would apply as in Figure 10, 1004,1006, segment from B to Z added where B is not penultimate but identifies Z as end node, thus performs step 10: determining whether the second start node is a penultimate node in the node list, performing step 11 when the second start node is not the penultimate node, step 11: recording, in the target information, a fourth node segment identifier corresponding to the second end node, and ending the procedure [See Figure 9-10, 1002, ¶0070-73, explicit path is ABDZ, thus B is not the penultimate node, and creates segment list as in ¶0040-46, where nodal segment B is first path comprising A-B, and segment Z is B-D-Z, thus B is not penultimate node and determines a shortest path to node Z, records the segment to node Z in element 1004, and ends the procedure as in the algorithm described by inserting the final nodal segment in to the list see ¶0072].
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Filsfils in the embodiments of ¶0041-46 with that of ¶0070-73 in which the penultimate node reaches the end node and records the segment identifier and ends the process. Filsfils teaches wherein adjacency nodes are recorded for the last two segments to the end node Z in examples ¶0041-46 however it would have been obvious to show that the segment identifier for the penultimate node to the final node is used as in ¶0070-73 as the claimed step does not provide further details for this step of the algorithm and thus since Filsfils ¶0070-73 provides an example in which this step would occur as in step 10-11, it would be obvious to combine these embodiments as ¶0071-75 teaches this is useful when there are multiple shortest paths, thus it would not matter which one is chosen and the resultant segment list may be shortened further to encode the path ¶0073.

Regarding claim 13, Filsfils- Ceccarelli teaches:
The apparatus of claim 9,
Filsfils teaches wherein the program code further causes the processor to be configured to perform a procedure in which the processor is configured to: step 1: obtaining a node list of the forwarding path [Figure 2, node list is 202 is obtained and input into an algorithm, with list of forwarding path ABCDGHZ, and method may be performed at a node of Figure 1 see ¶0048, and Examiner notes that in rejected the following algorithm, Examiner cites different portions of ¶0044-50 and indicates different “starting” nodes e.g. A, G, H, corresponding to the nodes in which the conditions for performing certain steps are met, and the path generated begins with the ith node being one of these A, G, H, etc.], 
setting an ith node in the node list as a second start node [¶0044, calculate shortest path from Node A to Node B, thus node A is ith node and second start node], setting a jth node in the node list as a second end node [¶0044, jth node initially set as node B], and setting a temporary end node to an empty node, wherein a first value of i is 1 [¶0044, i set to 1 as ith node is node A, first node in Figure 1], and wherein a second value of j is i+1 [¶0044, j is set to i+1 being node B, second node]; 
step 2: determining whether the second end node is a last node in the node list, performing step 8 when the second end node is the last node [¶0046, when starting from G, determine if shortest path to Z after determining shortest path to H, and if starting from H, second end node is Z, last node, jumps to step 8], and performing step 3 when the second end node is not the last node [¶0045 determine node is the end of the path or not, and in case of first node being node A, second end nodes only go up to H, so not end node Z]; 
step 3: determining whether a second path indicated by all nodes arranged in sequence from the second start node to the second end node in the node list is a second unique shortest path from the second start node to the second end node in the SR [¶0044, determines if Node B has shortest path to it, i.e. only one shortest path, thus unambiguously reachable], performing step 4 when the second path is the second unique shortest path, and performing step 5 when the second path is not the second unique shortest path [¶0044, at a certain node, e.g. node H, there is no shortest path to node H, “cannot be reached without ambiguity”, and when starting from A to B, there is a shortest path, thus both branches occur at a certain point]; 
step 4: updating the temporary end node to the second end node [¶0044, node B set as temporary end node when starting from A and B has a shortest path], updating the second value to j+1 [¶0044, update j to be for node C after B is determined to have a shortest path, thus incrementing by 1 see Figure 1], setting the jth node as the second end node [¶0044, node C becomes new farthest node i.e. second end node], and re-performing step 2 [¶0044, determine if there is a shortest path to node C, new end node]; 
step 5: determining whether the temporary end node is empty, performing step 6 when the temporary end node is not empty [¶0044, at this point, temporary end node is node G], and performing step 7 when the temporary end node is empty [see ¶0047 for the case in which an adjacent node does not have a shortest path which is the situation in which the temporary end point is empty and there is no shortest path to the next node]; 
step 6: recording a third node segment identifier of the temporary end node in the target information [¶0044, starting from node A, when node G is the farthest from node A, and the next node H cannot be reached without ambiguity, node G and the shortest path to node G is recorded as a node segment identifier, generate nodal segment ending at node G], updating the first value to be equal to j-1 [¶0044, start node set to be G which is j-1, j being set as node H, subsequent to this, paths starting from node G are calculated], updating the second value to j [¶0044, paths starting from previous nodal segment, node G, are measured starting with value j, node H, being the first value plus 1], setting the ith node as the second start node [¶0044, node G set as new start node], setting the jth node as the second end node [¶0044, node H set as second end node], setting the temporary end node to be empty, and re-performing step 2 [¶044-46, shortest path is now determined from node G, being re-performing step 2 from G];
step 7: recording, in the target information, a first adjacency segment identifier indicating a third path from the second start node to the second end node, updating the first value to be equal to the second value, updating the second value to j+1, setting the ith node as the second start node, setting the jth node as the second end node, and re-performing step 2 [¶0047, if there is no adjacency path that is the shortest, then the adjacency ID is set to force the packet along the adjacency path, this being the case if the adjacent node is not the shortest path, recording the adjacency ID as the nodal segment, and then the next node is set as the next start node for computing the next path]; 
step 8: determining whether the second start node is a penultimate node in the node list, performing step 9 when the second start node is not the penultimate node [¶0046, in generating nodal segment from G to Z to determine if shortest path, G is not penultimate node], and performing step 10 when the second start node is the penultimate node [¶0046 when starting from H, penultimate node, Z is second end node]; 
and step 10: recording, in the target information, the first adjacency segment identifier, and ending the procedure [¶0046 node H penultimate node and when starting from here to node Z, adds adjacency segment of final node Z, and ends].
Filsfils in this example does not teach response step 9 however provides an example where step 11 would apply as in Figure 10, 1004,1006, segment from B to Z added where B is not penultimate but identifies Z as end node, thus performs step 8: determining whether the second start node is a penultimate node in the node list, performing step 9 when the second start node is not the penultimate node, step 9: recording a fourth node segment identifier of the second end node in the target information, and ending the procedure [See Figure 9-10, 1002, ¶0070-73, explicit path is ABDZ, thus B is penultimate node, and creates segment list as in ¶0040-46, where nodal segment B is first path comprising A-B, and segment Z is B-D-Z, thus B is penultimate node and determines a shortest path to node Z, records the segment to node Z in element 1004, and ends the procedure as in the algorithm described by inserting the final nodal segment in to the list].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Filsfils in the embodiments of ¶0041-46 with that of ¶0070-73 in which the penultimate node reaches the end node and records the segment identifier and ends the process. Filsfils teaches wherein adjacency nodes are recorded for the last two segments to the end node Z in examples ¶0041-46 however it would have been obvious to show that the segment identifier for the penultimate node to the final node is used as in ¶0070-73 as the claimed step does not provide further details for this step of the algorithm and thus since Filsfils ¶0070-73 provides an example in which this step would occur as in step 10-11, it would be obvious to combine these embodiments as ¶0071-75 teaches this is useful when there are multiple shortest paths, thus it would not matter which one is chosen and the resultant segment list may be shortened further to encode the path ¶0073.

Regarding claim 14, Filsfils-Ceccarelli teaches:
The apparatus of claim 9, wherein the initial information comprises an adjacency segment identifier list, and wherein each of the first path identifiers, the second path identifiers, and the third path identifiers is an adjacency segment identifier [Filsfils ¶0043, Figure 2 202 indicates explicit path being identifiers of first path considered adjacency segment identifier list of each of first, second, and third path identifiers for each of nodes A-Z, ¶0029 indicating the notation of element 202 is adjacency see also ¶0038].

Regarding claim 15, Filsfils-Ceccarelli teaches:
The apparatus of claim 9, wherein the method is performed by an ingress node on the forwarding path [Filsfils ¶0036-38 indicates a node may perform the algorithm including node A of Figure 1, see further ¶0048], wherein the method further comprises sending the data packet based on the target information, and wherein the data packet comprises the target information [Filsfils ¶0042-43, indicates packet is directed along the path and the segment stack 206 is added to the packet of Figure 2].

Regarding claim 17, Filsfils teaches:
A computer program product comprising computer-executable instructions stored on a non-transitory computer-readable storage medium that, when executed by a processor, cause an apparatus to [¶0093-95]: 
obtain initial information of a forwarding path of a data packet in segment routing (SR), wherein the initial information comprises a plurality of first path identifiers [¶0043, Figure 2 202 indicates explicit path being identifiers of first path, see further Figure 3, steps 302-304, obtain a list of segments encoding a path, comprising path identifiers ¶0048-49 being initial information]; and generate target information of the forwarding path based on the initial information [¶0043, algorithm intakes initial information to create segment list being target information, 204], wherein the target information comprises one or more first node segment identifiers [See ¶0044, segment list 204 being target information, nodal segments comprising first node segment identifiers], wherein a second node segment identifier in the first node segment identifiers corresponds to a plurality of second path identifiers in the initial information [Figure 2, 204, and ¶0043-45, second node segment identifier is e.g. nodal segment (G), corresponding to the path identifier ABCDG in Figure 1 and element 202], wherein a first path indicated by a node segment identifier of a first end node is a first unique shortest path from a first start node on the first path on the first path in the SR [¶0044, nodal segment (G) is the shortest path from Node A to Node G “The algorithm then calculates a shortest path from Node A to Node G. Since there is only one shortest path from Node A to Node G, Node G is unambiguously reachable from Node A and Node G becomes the next farthest node”], wherein the first path indicated by an adjacent- segment identifier between the first start node and the first end node is an explicit path from the first start node on the first path to the first end node in the SR, [¶0047, a path may be represented by a node segment ID or adjacency segment ID if there is a path directly to the next node or a multi-hop sub path instead via adjacency segment ID that is forced to be used, being another path that is not the first shortest unique path as A-G is the first shortest unique path, ¶0038 further showing both node and adjacency IDs can be used],
wherein the one or more first node segment identifiers include the node segment identifier, [¶0044, ¶0038 and ¶0047 show that node segment IDs and adjacency segment IDs can be used in the encoded path information],
and wherein each of the first node segment identifiers corresponding to a plurality of third path identifiers in the initial information is of a corresponding end node on a corresponding path indicated by all the third path identifiers corresponding to each of the first node segment identifiers [each of first node identifier G, H, and Z in 204 of Figure 2 corresponding to third path identifiers in initial information 202, wherein identifier G in 204 is end node of path ABCDG, identifier H is end node for GH, and end node Z is end node for HZ ¶0043-44, thus the node segment identifiers correspond to end nodes of paths indicated in initial information 202].
Filsfils teaches using adjacency segment identifiers in specific cases as in ¶0047 in which an adjacency segment identifier may be used and ¶0038 showing combination of both types of identifiers can be used however Filsfils does not teach enough support hat the adjacency segment identifier is not the unique shortest path however Ceccarelli teaches wherein the first path indicated by an adjacent- segment identifier between the first start node and the first end node is not the first unique shortest path from the first start node on the first path to the first end node in the SR, wherein the one or more first node segment identifiers include the node segment identifier, wherein the plurality of first path identifiers include the adjacent-segment identifier [¶0064-65 adjacency segment identifier used in initial information to indicate a path considered first path identifiers, and shortest paths among the adjacency segment are encoded with a node SID, while the other paths i.e. not shortest paths, remain as adjacency segment identifiers, all encoded into a header].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Filsfils to expressly teach the adjacency segments as representing a not unique shortest path. Filsfils already in ¶0038 and ¶0047 teaches that a node segment identifier which would represent ECMP paths for the shortest path may be replaced with an adjacency identifier for another explicit path, and it would have been obvious to specify that the paths of the adjacency identifier are not unique shortest paths as in Ceccarelli who shows shortest paths are represented by the node segment identifier thus the remaining paths being not shortest paths represented by adjacency segment identifiers allowing for reduction in label stack’s depth ¶0064. Thus having the same intended outcome in this encoding as in Filsfils making this an obvious combination of prior art techniques according to known solutions at the time of the invention’s filing.

Regarding claim 18, Filsfils-Ceccarelli teaches:
The computer program product of claim 17, wherein the computer-executable instructions further cause the apparatus to send the data packet based on the target information, and wherein the data packet comprises the target information [Filsfils ¶0042-43, indicates packet is directed along the path and the segment stack 206 is added to the packet of Figure 2].

Regarding claim 19, Filsfils-Ceccarelli teaches:
The computer program product of claim 17, wherein the initial information comprises an adjacency segment identifier list, and wherein each of the first path identifiers, the second path identifiers, and the third path identifiers is an adjacency segment identifier [Filsfils ¶0043, Figure 2 202 indicates explicit path being identifiers of first path considered adjacency segment identifier list of each of first, second, and third path identifiers for each of nodes A-Z, ¶0029 indicating the notation of element 202 is adjacency see also ¶0038].

Claim(s) 8, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filsfils et al. (“Filsfils”) (US 20140269422 A1) in view of Ceccarelli et al. (“Ceccarelli”) (US 20190280960 A1) and Peng et al. (“Peng”) (US 20200213223 A1).

Regarding claim 8, Filsfils-Ceccarelli teaches: The method of claim 1.
Filsfils teaches any node in Figure 1 can perform the algorithm ¶0042-43 but doesn’t teach then sending it to an ingress node however Peng teaches further comprising sending, by a controller, the target information to an ingress node on the forwarding path [¶0118-121, controller nodes i.e. PCE4, PCE1, create label binding path and sends to head node of the tunnels considered ingress nodes see further ¶0124].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Filsfils such that the algorithm performed at any node as in Filsfils may be at a controller in communication with the ingress node as in Peng. Filsfils teaches any node may perform the algorithm ¶0042-43 and it would have been obvious to modify Filsfils to perform the algorithm at a controller as in Peng who teaches ¶0125 this allows for the corresponding SR-TE tunnel be created on the S node in way to solve at least the problem of excessive length of the path identification information in the related art.

Regarding claim 16, Filsfils-Ceccarelli teaches: The apparatus of claim 9.
Filsfils teaches any node in Figure 1 can perform the algorithm ¶0042-43 but doesn’t teach then sending it to an ingress node however Peng teaches wherein the apparatus is a controller of the SR, and wherein the apparatus further comprises a transmitter coupled to the processor and configured to send the target information to an ingress node on the forwarding path [¶0118-121, controller nodes i.e. PCE4, PCE1, create label binding path and sends to head node of the tunnels considered ingress nodes see further ¶0124].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Filsfils such that the algorithm performed at any node as in Filsfils may be at a controller in communication with the ingress node as in Peng. Filsfils teaches any node may perform the algorithm ¶0042-43 and it would have been obvious to modify Filsfils to perform the algorithm at a controller as in Peng who teaches ¶0125 this allows for the corresponding SR-TE tunnel be created on the S node in way to solve at least the problem of excessive length of the path identification information in the related art.

Regarding claim 20, Filsfils-Ceccarelli teaches: The computer program product of claim 17.
Filsfils teaches any node in Figure 1 can perform the algorithm ¶0042-43 but doesn’t teach then sending it to an ingress node however Peng teaches wherein the computer-executable instructions further cause the apparatus to send the target information to an ingress node on the forwarding path [¶0118-121, controller nodes i.e. PCE4, PCE1, create label binding path and sends to head node of the tunnels considered ingress nodes see further ¶0124].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Filsfils such that the algorithm performed at any node as in Filsfils may be at a controller in communication with the ingress node as in Peng. Filsfils teaches any node may perform the algorithm ¶0042-43 and it would have been obvious to modify Filsfils to perform the algorithm at a controller as in Peng who teaches ¶0125 this allows for the corresponding SR-TE tunnel be created on the S node in way to solve at least the problem of excessive length of the path identification information in the related art.

Allowable Subject Matter
Claim 2-3, 10-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20150117203 A1 - ¶0021
US 20190007372 A1 - ¶0028
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322. The examiner can normally be reached Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478